 



EXHIBIT 10.1

 

First restated Employment Agreement

 

THIS FIRST RESTATED EMPLOYMENT AGREEMENT is made as of June 25, 2012

 

B E T W E E N:

 

ZION OIL AND GAS INC., a Company incorporated under the laws of Delaware.

 

(the "Company")

 

and -

 

RICHARD RINBERG

 

(the "Employee")

 

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement (the “Agreement”) entered into as of November 1, 2007 pursuant to
which the Employee was employed as “Chief Executive Officer” of the Company;

 

WHEREAS, the Company and Employee desire to amend and restate the Agreement in
its entirety, all on the terms and conditions set forth herein.

 

FOR VALUE RECEIVED, the sufficiency of which is acknowledged, the parties agree
as follows:

 

Part 1
INTERPRETATION

 

1.1     Definitions. In this First Restated Agreement, the following terms shall
have the following meanings:

 

"First Restated Agreement" means this agreement and all schedules attached
hereto and all amendments made hereto and thereto in writing by the parties.

 

"Business Day" means a day other than a Friday, Saturday or statutory holiday in
the State of Israel.

 



 

 

 

"Person" includes individuals, companies, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts or other organizations, whether or not legal entities.

 

1.2     Restatement of Agreement. With effect from the date first written above,
the Agreement is hereby amended and restated in its entirety so that Employee's
continuing duties and obligations to the Company shall henceforth be governed by
the terms contained herein (as so amended and restated, the "First Restated
Agreement"). Employee acknowledges and agrees that the Company has satisfied in
full all of its obligations to Employee contained under the Agreement. Following
the effective date of this First Restated Agreement, Employee agrees that the
Agreement, as originally executed by the parties, shall have no force or effect.

 

1.3     Entire Agreement. This First Restated Agreement together with the
agreements and other documents to be delivered pursuant to this First Restated
Agreement (or other agreements pertaining to employee benefits, including,
without limitation, stock option and bonus plan agreements), constitute the
entire agreement between the parties pertaining to the subject matter of this
First Restated Agreement and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties and there
are no warranties, representations or other agreements between the parties in
connection with the subject matter of this First Restated Agreement except as
specifically set forth in this First Restated Agreement and any document
delivered pursuant to this First Restated Agreement. No supplement, modification
or waiver or termination of this First Restated Agreement shall be binding
unless executed in writing by the party to be bound thereby.

 

1.4     Sections and Headings. The division of this First Restated Agreement
into parts and sections and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
First Restated Agreement. The terms "this First Restated Agreement", "hereof",
"hereunder" and similar expressions refer to this First Restated Agreement and
not to any particular article, section or other portion hereof and include any
agreement or instrument supplemental or ancillary hereto. Unless something in
the subject matter or context is inconsistent therewith, references herein to
parts and sections are to parts and sections of this First Restated Agreement.

 

1.5     Number & Gender. Words importing the singular number only shall include
the plural and vice versa and words importing the masculine gender shall include
the feminine and neuter genders and vice versa.

 

1.6     Applicable Law. This First Restated Agreement shall be construed and
enforced in accordance with the laws of the State of Israel applicable therein.

 

1.7     Currency. Unless otherwise specified, all references herein to currency
shall be references to currency of the United States.

 

1.8     Calculation of Time. When calculating the period of time within which or
following which any act is to be done or step taken pursuant to this First
Restated Agreement, the date which is the reference date in calculating such
period shall be excluded. If the last day of such period is a non Business Day,
the period in question shall end on the next Business Day.

 



2

 



 

Part 2

 

APPOINTMENT AND DUTIES

 

2.1     Appointment. The Company agrees to employ the Employee as its Chief
Executive Officer upon the terms and conditions contained herein and the
Employee accepts such appointment.

 

2.2     Term. The employment of the Employee hereunder shall commence on the
date hereof and shall continue until terminated in accordance with the terms of
this First Restated Agreement.

 

2.3     Duties and Reporting. The Employee will report directly to the chairman
of the board of directors of the Company and shall carry out all duties and
responsibilities which are from time to time assigned to him by the board of
directors.

 

PART 3

 

BENEFITS & EXPENSES

 

3.1     (a) Gross Salary. During the term hereof, and subject to the performance
of the services required to be performed hereunder by Employee, the Company
shall pay to the Employee for all services rendered hereunder, as salary,
payable not less often than once per month and in accordance with the Company's
normal and reasonable payroll practices, a monthly gross amount equal to U.S.
$22,917 (the "Gross Salary") payable in NIS. Translations to Israeli currency
shall be calculated on the basis of the representative rate of exchange
published by a daily newspaper in Israel on the 25th day of each month. This
salary shall be reviewed periodically and may be favorably adjusted along with
other benefits accordingly.

 

The parties agree that the position of the Employee entails a special level of
personal trust and that the terms of employment of the Employee and
circumstances therein are such that they do not allow the employer supervision
of the Employee work hours as defined in the Hours of Work and Rest Law -1951 (
hereinafter” Work and Rest Law”) therefore the provisions of the Work and Rest
Law shall not apply to the Employee and limitations set therein including
payment for overtime.

 

(b) Office Allowance. Employee frequently conducts Company business in locations
other than the Company’s corporate office and outside of normal business hours.
As a result, Employee requires the use of an office and other customary office
expenses. The Company shall therefore pay Employee a monthly office allowance of
up to $4,500 (“Office Allowance”).

 

3.2     Bituach Menahalim The Company and the Employee will obtain and maintain
Manager's Insurance (Bituach Menahalim) and Professional Disability Insurance
for the exclusive benefit of the Employee in the customary form. Each of the
Company and the Employee shall contribute toward the premiums payable in respect
of such insurance those amounts which would be recognized under applicable law,
but in no event shall such contributed amounts be more than thirteen and one
third percent (13-1/3%) of each monthly Gross Salary and Office Allowance
payment from the Company and five percent (5 %) of such amount from the
Employee. It is hereby agreed that in the event that Employee's employment
hereunder is terminated by the Company or the Employee for any reason, Employee
will be eligible to receive all amounts accrued to him in the fund.

 



3

 

 

3.3     Keren Heshtalmut The Company and the Employee shall maintain an
advancement fund (Keren Heshtamlut) for exclusive benefit of the Employee. The
Company shall contribute to such fund an amount equal to 7-1/2% of each monthly
Gross Salary payment and the employee shall contribute to such fund an amount
equal to 2-1/2% of each monthly Gross Salary payment. The Employee hereby
instructs the Company to transfer to such advancement fund the amount of the
Employee's and the Company's contribution from each monthly Gross Salary
payment. Employee can elect to receive any part of the Company’s contribution in
cash should this be more efficient for tax purposes at the Employee’s election.
On termination, Employee will be eligible to receive all amounts accrued in the
fund.

 

3.4     Cell Phone. Company shall provide the Employee with a cell phone and pay
for its maintenance and use. The taxable benefits on these items will be grossed
up in the monthly salary “gilum hatavah”.

 

3.5     Car. Company shall provide Employee with use of a Company automobile and
Company shall pay for gas, insurance, maintenance and licensing. The taxable
benefits on this item will be grossed up in the monthly salary “gilum hatavah”.

 

3.6     Benefits. The Employee shall be entitled to participate in all of the
Company's benefit plans generally available to its senior level employees from
time to time.

 

3.7     Expenses. All expenses reasonably incurred by the Employee shall be
reimbursed, together with any applicable sales and goods and services taxes, by
the Company within 10 Business Days after presentation by the Employee of proper
invoices and receipts in keeping with the policies of the Company as established
from time to time.

 

3.8 Options. Subject to the Employee entering into the Company's standard
Employee Stock Option agreement, for services required to be performed hereunder
by Employee, the Employee shall be entitled to participate in an employee stock
option plan of the Company. Each year on the anniversary of this First Restated
Agreement the Company shall grant to Employee under the Company’s 2011 Incentive
Stock Option Plan (or such other plan as appropriate) non qualified options for
40,000 shares of Common Stock of the Company, which so long as Employee remains
in the employ of the Company shall vest as follows and in accordance with the
terms of the Company’s standard Employee Stock Option agreement: 10,000 options
shall vest at the end of each 90 day period. The vested options shall be
exercisable until June 17, 2022. The per share exercise price of the options
shall be $0.01.

 

3.9     Vacation. The Employee shall be entitled to an annual vacation of twenty
three (23) working days at full pay. Vacation days may not be accumulated
without the approval of the Company in its reasonable discretion. Employee shall
not take more than 10 consecutive Business Days vacation without Company
approval in its reasonable discretion. Vacation days shall be prorated for any
portion of a year to the date of termination. In addition, the Employee shall be
entitled to unpaid vacation during Chol Hamoed Pesach and Sukkot.

 



4

 

 

3.10     Withholding Tax Company shall withhold, or charge Employee with, all
taxes and other compulsory payments as required under applicable law with
respect to all payments, benefits and/or other compensation paid to Employee in
connection with his employment with Company.

 

PART 4

 

EMPLOYEE'S COVENANTS

 

4.1     Service. The Employee shall devote the whole of his time, attention and
ability to the business of the Company and shall well and faithfully serve the
Company and shall use his best efforts to promote the interests of the Company.
The Employee appreciates that the Employee's duties may involve significant
travel from the Employee's place of employment, and the Employee agrees to
travel as reasonably required in order to fulfill the Employee's duties. The
Employee may sit on boards of other companies unless there is a reasonable basis
upon which the Company may deny him the right to do so.

 

4.2     Duties and Responsibilities. The Employee shall duly and diligently
perform all the duties assigned to him while in the employ of the Company, and
shall truly and faithfully account for and deliver to the Company all money,
securities and things of value belonging to the Company which the Employee may
from time to time receive for, from or on account of the Company.

 

4.3     Rules and Regulations. The Employee shall be bound by and shall
faithfully observe and abide by all the rules and regulations of the Company
from time to time in force which are brought to his notice including insider
trading policies and underwriter lock ups, from time to time in force which are
brought to his notice.

 

PART 5

 

CONFIDENTIAL INFORMATION AND DEVELOPMENTS

 

5.1     "Confidential Information" means information, whether or not originated
by the Employee, that relates to the business or affairs of the Company, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Company, its affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):

 

(i) work product resulting from or related to work or projects performed for or
to be performed for the Company or its affiliates, including but not limited to,
the interim and final lines of inquiry, hypotheses, research and conclusions
related thereto and the methods, processes, procedures, analysis, techniques and
audits used in connection therewith;

 



5

 

 

(ii) computer software of any type or form and in any stage of actual or
anticipated development, including but not limited to, programs and program
modules, routines and subroutines, procedures, algorithms, design concepts,
design specifications (design notes, annotations, documentation, flowcharts,
coding sheets, and the like), source code, object code and load modules,
programming, program patches and system designs;

 

(iii) information relating to developments (as hereinafter defined) prior to any
public disclosure thereof, including but not limited to, the nature of the
developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

 

(iv) internal Company personnel and financial information, vendor names and
other vendor information, purchasing and internal cost information, internal
services and operational manuals, and the manner and method of conducting the
Company's business;

 

(v) marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
and future plans and potential strategies of the Company that have been or are
being discussed; and

 

(vi) all information that becomes known to the Employee as a result of
employment that the Employee, acting reasonably, believes is confidential
information or that the Company takes measures to protect.

 

5.2     Confidential Information does not include:

 

(i) the general skills and experience gained during the Employee's employment or
engagement with the Company that the Employee could reasonably have been
expected to acquire in similar employment or engagements with other companies;

 

(ii) information publicly known without breach of this First Restated Agreement
or similar agreements; or

 

(iii) information, the disclosure of which is required to be made by any law,
regulation, governmental authority or court (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement is provided
to the Company, and to the extent of the requirement, (to the extent reasonably
possible in the circumstances) the Company is afforded an opportunity to dispute
the requirement.

 

5.3     "Developments" means all discoveries, inventions, designs, works of
authorship, improvements and ideas (whether or not patentable or copyrightable)
and legally recognized proprietary rights (including, but not limited to,
patents, copyrights, trademarks, topographies, know how and trade secrets), and
all records and copies of records relating to the foregoing, that relates solely
to the Company's business and improvements and modifications to it:

 

(i) result or derive from the Employee's employment or from the Employee's
knowledge or use of Confidential Information;

 



6

 

 

(ii) are conceived or made by the Employee (individually or in collaboration
with others) during the term of the Employee's employment by the Company;

 

(iii) result from or derive from the use or application of the resources of the
Company or its affiliates; or

 

(iv) relate to the business operations of or actual or demonstrably anticipated
research and development by the Company or its affiliates.

 

For greater certainty, discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) of the
Employee that do not relate to the business of the Company are not the subject
matter of this First Restated Agreement.

 

PART 6

 

NO CONFLICTING OBLIGATIONS

 

6.1     The Employee warrants to the Company that:

 

(i) the performance of the Employee's duties as an employee of the Company will
not breach any agreement or other obligation to keep confidential the
proprietary information of any other party; and

 

(ii) the Employee is not bound by any agreement with or obligation to any other
party that conflicts with the Employee's obligations as an employee of the
Company or that may affect the Company's interest in the Developments.

 

6.2     The Employee will not, in the performance of the Employee's duties as an
employee of the Company:

 

(i) improperly bring to the Company or use any trade secrets, confidential
information or other proprietary information of any other party; or

 

(ii) knowingly infringe the intellectual property rights of any other party.

 

PART 7

 

CONFIDENTIAL INFORMATION

 

7.1     Protection of Confidential Information. All Confidential Information,
whether it is developed by the Employee during the Employment Period or by
others employed or engaged by or associated with the Company or its affiliates
or clients, is the exclusive and confidential property of the Company or its
affiliates or clients, as the case may be, and will at all times be regarded,
treated and protected as such, as provided in this First Restated Agreement.

 



7

 

 

7.2     Covenants Respecting Confidential Information. As a consequence of the
acquisition of Confidential Information, the Employee will occupy a position of
trust and confidence with respect to the affairs and business of the Company and
its affiliates and clients. In view of the foregoing, it is reasonable and
necessary for the Employee to make the following covenants regarding the
Employee's conduct during and subsequent to the Employee's employment by the
Company.

 

7.3     Non Disclosure. At all times during and subsequent to the Employee's
employment with the Company, the Employee will not disclose Confidential
Information to any Person (other than as necessary in carrying out the
Employee's duties on behalf of the Company) without first obtaining the
Company's consent, and the Employee will take all reasonable precautions to
prevent inadvertent disclosure of any Confidential Information. This prohibition
includes, but is not limited to, disclosing or confirming the fact that any
similarity exists between the Confidential Information and any other
information.

 

7.4     Using, Copying, etc. At all times during and subsequent to the
Employee's employment with the Company, the Employee will not use, copy,
transfer or destroy any Confidential Information (other than as necessary in
carrying out the Employee's duties on behalf of the Company) without first
obtaining the Company's consent, and the Employee will take all reasonable
precautions to prevent inadvertent use, copying, transfer or destruction of any
Confidential Information. This prohibition includes, but is not limited to,
licensing or otherwise exploiting, directly or indirectly, any products or
services that embody or are derived from Confidential Information or exercising
judgment or performing analysis based upon knowledge of Confidential
Information.

 

7.5     Return of Confidential Information. Within 2 Business Days after the
termination of the Employee's employment on any basis and of receipt by the
Employee of the Company's written request, the Employee will promptly deliver to
the Company all property of or belonging to or administered by Company including
without limitation all Confidential Information that is embodied in any physical
or ephemeral form, whether in hard copy or on magnetic media, and that is within
the Employee's possession or under the Employee's control.

 

7.6     Obligations Continue. The Employee's obligations under this Part 7 are
to remain in effect in perpetuity.

 

part 8

 

INTELLECTUAL PROPERTY

 

8.1     Ownership. All Developments will be the exclusive property of the
Company and the Company will have sole discretion to deal with Developments. For
greater certainty, all work done during the Employment Period by the Employee
for the Company or its affiliates is a work for hire of which the Company or its
affiliate, as the case may be, is the first author for copyright purposes and in
respect of which all copyright will vest in the Company or the relevant
affiliate, as the case may be.

 

8.2     Records. The Employee will keep complete, accurate and authentic notes,
reference materials, data and records of all Developments in the manner and form
requested by the Company. All these materials will be Confidential Information
upon their creation.

 



8

 

 

8.3     Moral Rights. The Employee hereby irrevocably waives all moral rights
arising under statute in any jurisdiction or under common law which the employee
may have now or in the future with respect to the Developments, including,
without limitation, any rights the Employee may have to have the Employee's name
associated with the Developments or to have the Employee's name not associated
with the Developments, any rights the Employee may have to prevent the
alteration, translation or destruction of the Developments, and any rights the
Employee may have to control the use of the Developments in association with any
product, service, cause or institution. The Employee agrees that this waiver may
be invoked by the Company, and by any of its authorized agents or assignees, in
respect of any or all of the Developments and that the Company may assign the
benefit of this waiver to any Person.

 

8.4     Further Assurances. The Employee will do all further things that may be
reasonably necessary or desirable in order to give full effect to the foregoing.
If the Employee's co-operation is required in order for the Company to obtain or
enforce legal protection of the Developments following the termination of the
Employee's employment, the Employee will provide that co-operation so long as
the Company pays to the Employee reasonable compensation for the Employee's time
at a rate to be agreed, provided that the rate will not be less than the last
base salary or compensation rate paid to the Employee by the Company during the
Employee's employment.

 

8.5     Obligations Continue. The Employee's obligations under this Part 8 are
to remain in effect in perpetuity.

 

part 9

 

CONSENT TO ENFORCEMENT

 

The Employee confirms that all restrictions in Part 7 and 8 are reasonable and
valid and all defences to the strict enforcement thereof by the Company are
waived by the Employee. Without limiting the generality of the forgoing, the
Employee hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Employee is in any breach of any of the
provisions stipulated in Part 7 and 8. The Employee hereby expressly
acknowledges and agrees that injunctive relief is an appropriate and fair remedy
in the event of a breach of any of the said provisions.

 

PART 10

 

WARRANTIES, COVENANTS AND REMEDIES

 

10.1     The obligations of the Employee as set forth in Parts 6 through 9 will
be deemed to have commenced as of the date on which the Employee was first
employed by Company. The Employee warrants that the Employee has not, to date,
breached any of the obligations set forth in any of those Sections. Any breach
or threatened breach of those sections by the Employee will constitute Just
Cause for immediate termination of the Employee's employment or engagement by
the Company.

 



9

 

 

10.2     The Employee understands that the Company has expended significant
financial resources in developing its products and the Confidential Information.
Accordingly, a breach or threatened breach by the Employee of any of Parts 6
through 9 could result in unfair competition with the Company and could result
in the Company and its shareholders suffering irreparable harm that is not
capable of being calculated and that cannot be fully or adequately compensated
by the recovery of damages alone. Accordingly, the Employee agrees that the
Company will be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Company may become entitled.

 

10.3     The Employee's obligations under each of Parts 6 through 9 are to
remain in effect in accordance with each of their terms and will exist and
continue in full force and effect despite any breach or repudiation of this
First Restated Agreement or the Employee's employment (including, without
limitation, the Employee's wrongful dismissal) by the Company.

 

PART 11

 

TERMINATION

 

11.1     Termination by the Employee. The Employee may terminate this First
Restated Agreement upon 60 Business Days prior written notice given by the
Employee to the Company. The Company, at its sole discretion, may instruct the
Employee not to come to Company offices or do any work hereunder during such
notice period. Upon the termination of employment by the Employee under this
Section 11.1 the Company shall pay to the Employee all Gross Salary, bonuses and
other benefits earned or accrued up to the date of termination (including all
amounts in section 3.2 (Bituach Menahalim), section 3.3 (Keren Heshtalmut),
section 3.4 (cell phone) and section 3.5 (Car)), but otherwise all obligations
of the Company under this First Restated Agreement shall end.

 

11.2     Definition of "Just Cause". "Just Cause" means:

 

(i) Employee’s conviction of, or plea of nolo contendere, to any felony or to a
crime involving moral depravity or fraud; (ii) Employee’s commission of an act
of dishonesty or fraud or breach of fiduciary duty or act that has a material
adverse effect on the name or public image of the Company, as determined by the
Board provided the Board affords the Employee the opportunity to personally
appear before the Board in order to state his case prior to the Board voting to
so terminate the Employee; (iii) Employee’s commission of an act of willful
misconduct or gross negligence, as determined by the Board provided the Employee
shall have the opportunity to state his case before the Board prior to the Board
taking such decision to so terminate the Employee; (iv) the failure of Employee
to perform his duties under this First Restated Agreement; (v) the material
breach of any of Employee’s material obligations under this First Restated
Agreement; (vi) the failure of Employee to follow a directive of the Board; or
(vii) excessive absenteeism, chronic alcoholism or any other form of addiction
that prevents Employee from performing the essential functions of his position
with or without a reasonable accommodation; provided, however, that the Company
may terminate Employee’s employment for Just Cause, as to (iv) or (v) above,
only after failure by Employee to correct or cure, or to commence or to continue
to pursue the correction or curing of, such conduct or omission within ten (10)
days after receipt by Employee of written notice by the Company of each specific
claim of any such misconduct or failure.

 



10

 

 

11.3     Termination by the Company for Just Cause. The Company may terminate
this First Restated Agreement at any time for Just Cause without notice and
(except as provided in the immediately following sentence) without payment of
any compensation by way of anticipated earnings, damages, or other relief of any
kind whatsoever. Upon the termination of employment by the Company for Just
Cause, the Company shall pay to the Employee all salaries, bonuses, vacation and
other benefits, if any, earned or accrued up to the date of termination,
including all amounts in Bituach Menahalim fund under section 3.2, but otherwise
all obligations of the Company under this First Restated Agreement end.

 

11.4     Termination by the Company for Other Than Just Cause. The Company may
terminate this First Restated Agreement at any time for other than Just Cause
upon the following terms: (a) if the Company so terminates this First Restated
Agreement at any time, the Company shall pay to the Employee a lump sum equal to
six times the monthly base salary then payable. Such payment shall be credited
towards any payment due pursuant to the Prior Notice For Dismissal and
Resignation Law-2001. In addition, Employee shall receive the Bituach Menahalim
fund under section 3.2; and (b) upon any such termination, all bonuses or other
benefits earned or accrued up to the date of termination or expiry shall be paid
by the Company, but except for payments to be made pursuant to Sections 11.4(a)
or (b), as applicable, all obligations of the Company under this First Restated
Agreement shall end upon such termination or failure to renew.

 

11.5     Termination by the Employee for Good Reason. The Employee may terminate
this First Restated Agreement at any time upon the occurrence of any of the
following events (each a "Good Reason"), if such occurrence takes place without
the express written consent of the Employee:

 

(a)     a change in the Employee's title or position or a material diminution in
the Employee's duties or the assignment to the Employee of duties which
materially impairs the Employee's ability to function in his current capacity
for the Company, or, with respect an assignment of duties only, is materially
inconsistent with his duties;

 

(b)     any material change in the Employee's direct reporting obligations;

 

In the event that the Employee terminates this First Restated Agreement for Good
Reason, he shall be entitled to the same payments and benefits as provided in
Section 11.4 of this First Restated Agreement as if the Company had terminated
this First Restated Agreement at the time that the Employee terminates this
First Restated Agreement under this Section 11.5.

 

11.6     Full and Final Release. In order to be eligible for the payments as set
forth in this Section 11 the Employee must (i) execute and deliver to the
Company a general release, in a form satisfactory to the Company and Employee,
and (ii) be and remain in full compliance with his obligations under this First
Restated Agreement.

 



11

 

 

11.7     Fair and Reasonable. The parties confirm that the provisions contained
in Sections 11.4 and 11.5 are fair and reasonable and that all such payments
shall be in full satisfaction of all claims which the Employee may otherwise
have at law against the Company including, or in equity by virtue of such
termination of employment.

 

11.8     Return of Property. Upon the termination of the Employee's employment
for any reason whatsoever, the Employee shall at once deliver or cause to be
delivered to the Company all books, documents, effects, money, computer
equipment, computer storage media, securities or other property belonging to the
Company or for which the Company is liable to others, which are in the
possession, charge, control or custody of the Employee.

 

11.9     Provisions Which Operate Following Termination. Notwithstanding any
termination of this First Restated Agreement for any reason whatsoever,
provisions of this First Restated Agreement necessary to give efficacy thereto
shall continue in full force and effect.

 

11.10     Board. Notwithstanding the foregoing, the termination of Employee’s
employment hereunder for any reason shall automatically be deemed as Employee’s
resignation from the Board of Directors of the Company and any affiliates
without any further action, except when the Board shall, in writing, request a
continuation of duty as a Director in its sole discretion.

 

PART 12

 

GENERAL

 

12.1     Benefit & Binding. This First Restated Agreement shall enure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties hereto.

 

12.2     Amendments & Waivers. No amendment to this First Restated Agreement
shall be valid or binding unless set forth in writing and duly executed by all
of the parties hereto. No waiver of any breach of any provision of this First
Restated Agreement shall be effective or binding unless made in writing and
signed by the party purporting to give the same and, unless otherwise provided
in the written waiver, shall be limited to the specific breach waived.

 

12.3     Time. Time shall be of the essence of this First Restated Agreement.

 

12.4     Assignment. Neither this First Restated Agreement nor the rights and
obligations hereunder shall be assignable by either party without the consent of
the other.

 

12.5     Severability. If any provision of this First Restated Agreement is
determined to be invalid or unenforceable in whole or in part, such invalidity
or unenforceability shall attach only to such provision and all other provisions
hereof shall continue in full force and effect.

 

12.6     Attornment. For the purposes of all legal proceedings this First
Restated Agreement shall be deemed to have been performed in the State of Israel
and the courts of Kfar Saba shall have jurisdiction to entertain any action
arising under this First Restated Agreement.

 



12

 

 

PART 13

 

ACKNOWLEDGEMENT

 

13.1     The Employee acknowledges that:

 

(i) the Employee has received a copy of this First Restated Agreement;

 

(ii) the Employee has had sufficient time to review and consider this First
Restated Agreement thoroughly;

 

(iii) the Employee has read and understands the terms of this First Restated
Agreement and his obligations under this First Restated Agreement;

 

(iv) the restriction placed upon the Employee by this First Restated Agreement
are reasonably necessary to protect the Company's proprietary interests in the
Confidential Information and the Developments and will not preclude the Employee
from being gainfully employed in a suitable capacity following the termination
of the Employee's employment, given the Employee's knowledge and experience;

 

(v) the Employee has been given an opportunity to obtain independent legal
advice, or such other advice as the Employee may desire, concerning the
interpretation and effect of this First Restated Agreement and by signing this
First Restated Agreement the Employee has either obtained advice or voluntarily
waived the Employee's opportunity to receive the same; and

 

(vi) this First Restated Agreement is entered into voluntarily by the Employee.

 

PART 14

 

NOTICES

 

Any demand, notice or other communication (the "Notice") to be given in
connection with this First Restated Agreement shall be given in writing on a
Business Day and may be given by personal delivery or by transmittal by
facsimile addressed to the recipient as follows:

 

To the Company:

 

Attention: John Brown

 

Facsimile: USA: (1) 214-221-6510

 

    To the Employee: Facsimile: Israel: +972 9 743 5238    

 



13

 

 

or such other address or facsimile number as may be designated by notice by any
party to the other. Any Notice given by personal delivery will be deemed to have
been given on the day of actual delivery and if transmitted by facsimile before
3:00 pm on a Business Day, will be deemed to have been given on that Business
Day and if transmitted by facsimile after 3:00 pm on a Business Day, will be
deemed to have been given on the next Business Day after the date of
transmission.

 

part 15

 

FURTHER ASSURANCES

 

The parties shall from time to time execute and deliver all such further
documents and do all acts and things as the other party may reasonably require
to effectively carry out or better evidence or perfect the full intent and
meaning of this First Restated Agreement.

 

part 16

 

FAX SIGNATURES

 

This First Restated Agreement may be signed either by original signature or by
facsimile signature.

 

part 17

 

COUNTERPARTS

 

This First Restated Agreement may be executed by the parties in one or more
counterparts, each of which when so executed and delivered shall be an original
and such counterparts shall together constitute one and the same instrument.

 



14

 

 

IN WITNESS WHEREOF the parties have duly executed this First Restated Agreement.

 

 

ZION OIL & GAS INC.

 

/s/ John Brown

____________________________________
Per: JOHN BROWN

 

Executive Chairman of the Board


 

 

 

 

/s/ Richard Rinberg

 

____________________

 

RICHARD RINBERG

 

 



15

 